Title: J. D. Schweighauser to the Commissioners, 24 September 1778
From: Schweighauser, John Daniel
To: Franklin, Benjamin,Lee, Arthur,Adams, John,First Joint Commission at Paris


     
      Honourable Gentlemen
      Nantz 24 Sept. 1778
     
     I have received but Yesterday the Letter with which you have honoured me the 14 Instant, covering one the 17th. for Capt. Richard together with the Bill of Loading and Invoice of 895 Barrels of Rice and thirty one of Indigo shipped by Mr. A. Livingston of Charles Town and Subject to your particular orders. I imediatly have been to Mr. Peltier du Doyer who I knew had the Care and direction of this Vessell to comunicate to him your Commands and beg that he would deliver me that Cargo, he has replied to my great astonishment that it was all sold except 18 or 20 Casks of Indigo of a very inferior Quality and that he had acted according to Mr. De Beaumarchais’s positive orders, and already begun making him remittances. I could not help expressing my Surprize and reflecting on the Imprudence of such an Action, as both he and the Captain render themselves responsable for the whole as he ingeniously confesses that he has had no Bill of Loading from said Beaumarchais. As this Affair seems altogether extraordinary I have postponed doing any thing ’till I receive your further Orders which you may depend will be strictly followed. I am extreamly happy to learn that the Exchange of prisoners will at last soon take place and I sincerely congratulate you on this affair as this will releive a number of Beings from Misary, and who will be indebted to you for this act of Humanity. Besides this affair will save a considerable Expence to the United States.
     In regard to my Commission at 5 Per Cent, which you think is two much I must beg that you would be kind enough to consider the trouble and Expence which attend this Business. The Captains not understanding the Language demand a Person from my Counting House to wait upon them most part of the day. The Outfit or repairs of the Ships employ two or three more to buy numberless articles and the strict Examination of all those Accounts is as you will judge very fatiguing. Besides the Care of the Prisoners is I can assure you no small task. If I am allowed but 2 Per Cent I must necessarily charge the 2 Per Cent I allow to my Correspondents at Brest and L’orient with the travelling Expenses of the Person I send to help them which I have not done as I include this in my Commission. When Mr. Penet came here at the beginning of this rupture to transact Business under my Inspection the Honourable Comittee allowed 5 Per Cent. Mr. Thomas Morris had the same perquisite. All these reasons persuade me that I had the same right if not greater since they had much less to do as you will yourselves confess. Many would do this Business for the usual Commission but be persuaded that they would take care to get it another way. However to cut short I humbly submit this to your Justice persuaded that if you consider my trouble you will not think my Demands unreasonable. Being with true Consideration most respectfully Your Most devoted and Most obedient Servant Honourable Gentlemen
     
      J. D. Schweighauser
     
    